Citation Nr: 0429003	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1997, for payment of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from military service with over 20 years 
of active duty.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to service connection for 
the cause of the veteran's death.  Payment of DIC began as of 
September 1, 1997.  The appellant has expressed disagreement 
with the assigned effective date and has perfected an appeal 
as to this issue.

As a procedural matter, the Board notes that in an April 2001 
decision, the Board denied the appellant's claim for accrued 
benefits.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
By decision dated in December 2001, the Veterans Claims Court 
dismissed the issue on appeal and vacated the Board's 
decision to the extent it failed to address the issue of 
entitlement to an earlier effective date for the grant of DIC 
benefits, arising from a February 2000 DRO decision.  The 
Board remanded the case in August 2002 for the RO to issue a 
statement of the case on the earlier effective date claim.  
In December 2003 the Board again remanded the case for due 
process considerations.  It is now ready for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran served in Vietnam during the Vietnam era.

3.  He died in November 1990 of bronchogenic carcinoma, at 
the age of 58.

4.  The appellant is the veteran's surviving widow.

5.  The veteran's brother notified VA of the veteran's death 
by telephone contact on November 23, 1990.

6.  The funeral home filed an application for burial benefits 
in December 1990.  The question which asked whether it was 
claimed that the cause of death was due to service was left 
blank.

7.  Effective June 9, 1994, a VA regulatory amendment 
provided presumptive service connection for lung cancer based 
on Agent Orange exposure.

8.  In August 1998, the appellant filed a claim for DIC 
benefits.

9.  In a decision dated in November 1998, the RO held that 
the lung cancer which caused the veteran's death may be 
presumed to have been due to his exposure to Agent Orange 
during his military service.

10.  The RO held that the appellant was entitled to payment 
of DIC benefits, beginning September 1, 1997, one year prior 
to the date of the appellant's claim, based on the June 1994 
liberalizing regulation which added lung cancer to the list 
of diseases associated with Agent Orange exposure.


CONCLUSION OF LAW

The criteria for payment of DIC benefits prior to September 
1, 1997, are not met.  38 U.S.C.A. §§ 5103, 5103(A), 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.114, 3.150, 3.152, 
3.155, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations.  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for DIC shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  
An exception is found at 38 U.S.C.A. § 5110(d), which 
provides that the effective date of an award of DIC for which 
application is received within one year from the date of 
death shall be the first day of the month in which death 
occurred.  See also 38 C.F.R. § 3.400(c)(2) (2003).  Another 
exception is provided by 38 U.S.C.A. § 5110(g), which 
provides the following:

. . . where [DIC] is awarded or increased 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with facts found but shall not be earlier 
than the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g); see also 38 C.F.R. § 3.114(a).  The 
actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2003); see also 38 C.F.R. § 3.152 (2003).  
Therefore, under certain circumstances, the date of the 
informal claim must be accepted as the date of the claim or 
application for the purpose of determining an effective date.

Factual Background.  Review of the claims file reveals that 
the veteran filed a claim in April 1990 for, among other 
things, entitlement to service connection related to exposure 
to Agent Orange.  Two weeks later, the RO notified him that 
VA was reconsidering its regulations pertaining to Agent 
Orange and that his claim would be reconsidered when the 
process was completed.  On November [redacted], 1990, the veteran died 
while this claim was still pending.  He was not service-
connected for any disability.

On November 23, 1990, the veteran's brother notified VA of 
the veteran's death.  Several days later, the RO sent a 
letter to the veteran's brother outlining benefits that might 
be payable on account of the veteran's death.  On November 
26, 1990, the funeral home requested a flag for burial 
purposes.  On December 3, 1990, an application for burial 
benefits, VA Form 21-530, was received.  The funeral home 
signed this application as claimant and the appellant also 
signed the form as the person who authorized services.  The 
block on the form which asked if the applicant was claiming 
that the cause of death was due to service was left blank.  
In January 1991, the RO notified the funeral home that the 
claim for reimbursement of funeral expenses, burial and/or 
plot expenses was denied.  

Thereafter, the claims file is essentially silent until 
August 1998, when the appellant filed an application for DIC, 
VA Form 21-534.  In rating decision dated in November 1998, 
the RO noted that VA had determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of cancers of the lung.  The RO held 
that the veteran had service in Vietnam, that his exposure to 
herbicides was conceded, and that service connection for 
bronchogenic carcinoma, the cause of the veteran's death, was 
granted.  The RO notified the appellant that she was entitled 
to DIC benefits since it had been determined that the veteran 
died from a service-related disability.  She was informed 
that her monthly DIC payments would start September 1, 1998, 
the first day of the month after she became entitled to the 
benefit.

By decision dated in February 2000, the Decision Review 
Officer granted an earlier effective date of September 1, 
1997, on the grounds that the award was based on a 
liberalizing regulation (the Agent Orange regulations being 
amended effective in June 1994 to add lung cancer) and the 
appellant was entitled to benefits for an additional one year 
prior the receipt of the claim.  In essence, the DRO 
determined that the appellant was eligible for benefits 
effective June 1994, but did not file a claim until August 
1998, and was entitled to benefits one year prior to the 
receipt of the claim with payment of benefits beginning as of 
September 1, 1997.

Legal Analysis.  The appellant argues alternative theories.  
Each will be discussed separately.

First, to the extent she contents that a claim for burial 
benefits constitutes a claim for DIC, the Veterans Claims 
Court has clearly determined that this is not the case.  In 
Shields v. Brown, 8 Vet. App. 346, the appellant argued that 
her application for burial benefits put VA on notice that she 
was also seeking additional benefits and that VA was 
obligated to provide her with the requisite forms.  In citing 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992) and Thompson 
v. Brown, 6 Vet. App. 436, 437 (1994), the Veterans Claims 
Court reaffirmed that:

an application for burial benefits should 
not be deemed an application for DIC 
(citation omitted).  Thus, the 
appellant's application for burial 
benefits was not in and of itself an 
application for DIC benefits or accrued 
benefits.

See also Mitshcer v. West, 13 Vet. App. 123, 128 (1999).  
Therefore, the Board finds the appellant's claim that she 
should be awarded DIC benefits retroactively to December 1990 
(the date of the claim for burial benefits) must be denied.

Next, the appellant suggests that she is entitled to DIC 
benefits retroactively to the date VA was notified of the 
veteran's death.  While it is apparent from the claims folder 
that the RO was informed on November 23, 1990, that the 
veteran had died, such information, by itself, cannot be 
considered an informal claim for DIC benefits.  See Westberry 
v. West, 12 Vet. App. 510 (1999) (a telephone call to VA from 
the widow to report the veteran's death was not an informal 
claim for benefits when there was no "apparent entitlement" 
to benefits).  

Moreover, a telephone report of the veteran's death cannot be 
considered an informal claim for DIC benefits within the 
meaning of 38 C.F.R. § 3.155(a).  Specifically, "application" 
is not defined in the statute; however, regulations consider 
"claim" and "application" as equivalent and they are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2003); see also Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  The Rodriguez court noted that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defined "claim," informal 
as well as formal, as a "communication in writing."  

Further, the Rodriguez court stated that when 38 C.F.R. 
§ 3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160 (2003).  When a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 C.F.R. 
§ 20.1105 (2003). 

In this case, the Board notes that it was, in fact, the 
veteran's brother who called to report his death.  It is not 
clear from the Report of Contact that the veteran was 
survived by the appellant.  Further, the record of the 
telephone call is uninformative about the about the content 
of the message, but even so, the veteran's brother would have 
had no legal entitlement to benefits so it can be presumed 
that the telephone call would not have triggered a claim for 
benefits.  Interestingly, several days after the veteran's 
brother called to report the veteran's death, the RO sent to 
the brother, not the widow, a letter indicating that there 
may be benefits payable on account of the veteran's death.  
Nonetheless, the Board concludes that the fact that VA was 
notified of the veteran's death by telephone does not 
automatically entitle the appellant to retroactive benefits 
as of that date.

Next, the appellant maintains that she is entitled to 
retroactive benefits to the date of the veteran's death 
because VA failed to send her the DIC application form.  In 
support of her assertion, she cites to 38 C.F.R. § 3.150(b) 
which provides that:

Upon receipt of notice of death of a 
veteran, the appropriate application form 
will be forwarded for execution by or on 
behalf of any dependent who has apparent 
entitlement to . . . dependency and 
indemnity compensation (emphasis added).

The appellant contends, in essence, that had she received the 
appropriate form for DIC benefits, she would have applied for 
those benefits.  However, critical to this inquiry is the 
term "apparent entitlement."  Importantly, in order to 
establish entitlement to service connection for the cause of 
the veteran's death (for which DIC is the primary benefit), 
the evidence must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

Three criteria are needed to establish a claim for service 
connection for cause of death:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).  

Importantly, DIC benefits are predicated on a service-
connected disability being the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).  Because the 
veteran was not service-connected at the time of his death, 
entitlement to DIC benefits was not "apparent" and there was 
no duty on the part of VA to provide the appellant with a DIC 
application form for benefits.

In sum, at the time of the veteran's death, there was no 
"apparent entitlement" to DIC benefits because during his 
lifetime service connection had not been established for any 
disability and he was not otherwise in receipt of VA pension 
or compensation at the time of his death.  Furthermore, VA 
law and regulations had not provided for presumptive service 
connection for lung cancer where a veteran was exposed to 
herbicides.  Therefore, at the time the RO received the 
application for burial benefits, it was not apparent that the 
appellant had entitlement to DIC benefits.  As such, the RO 
did not err in not forwarding an application for such 
benefits to her at that time.  

Next, the appellant argues that she is entitled to DIC 
benefits retroactively to June 1994, the date the regulations 
were amended to include lung cancers as a presumptive disease 
related to Agent Orange exposure.  Specifically, 38 C.F.R. 
§ 3.309 was amended, effective June 9, 1994, to provide for 
presumptive service connection for respiratory carcinomas, 
including carcinomas of the lungs, bronchus, larynx, and 
trachea, as provided by P.L. 102-4, 59 Fed. Reg. 29724 (June 
9, 1994).  Despite her assertions, there is simply no legal 
support to grant her claim for an earlier effective date on 
this basis.  

Specifically, as noted above, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
reopened claim, or a claim for increase, will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  While 38 U.S.C.A. § 5110(g) provides 
an exception to this rule where compensation is awarded or 
increased pursuant to a liberalizing Act or administrative 
issue, this law specifically precludes an award retroactive 
for more than one year from the date of application.  The 
provisions of 38 U.S.C.A. § 5110(g) govern the effective date 
in this case where DIC benefits were granted on the basis of 
a liberalizing VA regulation.  VA regulations provide that 
where DIC is awarded pursuant to a liberalizing law or VA 
regulation, and the claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a); Gold v. Brown, 7 Vet. App. 315 (1995).  

In this case, the DRO's determination of an effective date of 
September 1, 1997, was based on the appellant's claim for DIC 
benefits in August 1998.  Because the appellant's claim was 
filed in 1998, several years after the effective date of the 
regulation adding lung cancers to list of diseases associated 
with exposure to Agent Orange, the granting of benefits 
awarded was properly established as one year prior to the date 
of receipt of the appellant's claim.  Therefore, an effective 
date of September 1, 1997, one year prior to the claim, is 
proper.

The appellant seems to suggest that VA should have undertaken 
review of the veteran's claims file subsequent to the change 
in law and notified the appellant of her potential entitlement 
to DIC benefits.  However, the Board notes that 38 U.S.C. 
§ 5110(g) has been found to require that a new application be 
made pursuant to the liberalizing law or administrative issue, 
and entitlement may not predate the new application by more 
than one year.  See Lyman v. Brown, 5 Vet. App. 194, 196 
(1993); see also VA O.G.C. Prec. No. 9-94 (Mar. 25, 1994).  

Moreover, 38 U.S.C.A. § 5110(g) "does not on its face or by 
clear implication create a requirement that VA adjudicate de 
novo a previously and finally denied claim when there has been 
an intervening liberalizing law that may affect entitlement to 
benefits" but "it appears to be contingent upon, and thus to 
presuppose, the existence of such a right."  Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  "Rather, that section 
merely provides the means for determining the effective date 
for any award of VA benefits made pursuant to a liberalizing 
law or administrative issue."  Id.; see also Mason v. 
Derwinski, 2 Vet. App. 487 (1992) (VA under no legal duty to 
review all claims to ensure that all were adjudicated 
correctly).  

In addition, 38 U.S.C.A. § 7722(c) (West 2002) provides that 
the VA "shall distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services to 
which they may be entitled under the laws administered" by the 
VA.  However, that section "imposes no general duty on the VA 
to notify eligible persons of possible entitlements."  Lyman, 
5 Vet. App. at 197.  

The appellant's argument that she should have been notified 
of potential entitlement and that VA's failure to do so now 
entitles her to an earlier effective date is not persuasive.  
Prior to the time she filed a claim for DIC benefits in 1998, 
it does not appear that she had any business with VA 
subsequent to her husband's death in late 1990.  The fact 
that she filed a claim for DIC benefits four years after the 
liberalizing law does not, in and of itself, trigger a review 
for compensation benefits.  To the extent practicable, VA 
makes every effort to identify and notify claimants of the 
potential entitlement to benefits; however, VA is under no 
legal obligation to personally notify every potential 
claimant of his or her possible entitlement to VA benefits.  
See Hill v. Derwinski, 2 Vet. App. 451 (1991).  Although the 
appellant did not know of her potential entitlement to 
benefits as of June 2004, her lack of awareness does not 
provide a legal basis for the award of potential benefits.  
Therefore, the Board finds that VA was under no obligation to 
review the claims file in order to notify the appellant of 
potential benefits prior to the time she filed a claim for 
DIC in August 1998.   

Next, the appellant maintains that the claim for DIC benefits 
should be subject to equitable tolling for VA's alleged 
failure to provide her with the appropriate application form 
for DIC benefits.  However, there is simply no basis in the 
law for such a measure.  Specifically, the Board has no 
authority to grant equitable relief, as that authority is 
reserved to the Secretary.  See 38 U.S.C.A. § 503(a); 
38 C.F.R. § 2.7(c).  Accordingly, the Board has no legal 
basis to grant the relief sought and the claim for an earlier 
effective date based on equitable tolling must be denied.

Additionally, the Board also notes that the doctrine of 
equitable tolling is applicable to deadlines for submissions 
of claims only in "extraordinary and carefully circumscribed 
circumstances" such as where the appellant, "despite all 
due diligence, . . . is unable to obtain vital information 
bearing on the existence of his claim, or where "external 
forces, rather than the [appellant's] lack of diligence, 
accounted for failure to file timely claim."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 434 (1992) (quoting 
Elsevier v. Derwinski, 1 Vet. App. 150, 154 (1991) (quoting 
Mondy v. Secretary of the Army, 845 F.2d 1051, 1057 (D.C. 
Cir. 1988) and Cada v. Baxter Healthcare Corp., 920 F.2d 446, 
451 (7th Cir. 1990)).  In this case, the appellant has merely 
alleged that VA failed to notify her of the existence of the 
benefit in question.  She has not alleged that she attempted 
to seek benefit and was thwarted either by some obfuscation 
of the filing process or otherwise.  In short, there is no 
evidence in this case of due diligence on the part of the 
appellant in timely pursuing her claim for benefits, so as to 
merit equitable tolling of the time to file her claim.

Once the appellant filed her claim, the RO properly reviewed 
the claims file, determined that she was entitled to DIC 
benefits based on the amended regulations regarding Agent 
Orange exposure, and assigned the earliest possible date for 
benefits - that is, one year prior to the time she filed her 
claim.  As explained in the most recent supplemental 
statement of the case:

since date of claim was 08-12-98, date of 
first payment would be 09-01-98.  When 
you apply [§ ] 3.114, the effective date 
of benefits becomes 09-01-97.  

On this point, the RO is correct.  The actual payment of 
benefits begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  Therefore, the Board 
finds that the claim for an earlier effective date must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
appellant in May 2004.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The January 2004 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  The 
appellant was notified of the need to give to VA any evidence 
pertaining to her claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the October 2002 statement of the 
case and the May 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the January 2004 notice letter was non-
prejudicial error.  Therefore, no further action is necessary 
under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified correspondence and 
medical records relevant to the issue on appeal have been 
requested or obtained.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to an effective date earlier than 
September 1, 1997, for payment of DIC benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



